Citation Nr: 1516358	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  13-20 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

David Gratz, Counsel







INTRODUCTION

The Veteran served on active duty from December 1986 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the appellant's request to reopen his claim for service connection for hearing loss.

In April 2014, the Board reopened and remanded this case for further development.  The case has returned to the Board for appellate review.

The issues of 1) entitlement to service connection for a hip disorder, and 2) whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disorder have been raised by the record in a December 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The most probative evidence fails to link the Veteran's claimed bilateral hearing loss to his service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's notice requirements were satisfied by an April 2011 letter which advised the Veteran of the criteria for establishing service connection and provided him with notice regarding the assignment of disability ratings and effective dates.  The letter was sent prior to the initial adjudication of the Veteran's claim in March 2012.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, post-service VA and private treatment records, and lay statements.

VA obtained a medical opinion germane to the Veteran's claimed bilateral hearing loss on appeal in June 2014.  The medical opinion report is adequate because the audiologist based his opinions upon consideration of the Veteran's prior medical history, described the Veteran's symptoms in sufficient detail so that the Board's evaluation of the claimed disability would be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against any contrary opinions.  Additionally, the VA clinician fully described any functional effects caused by the Veteran's claimed bilateral hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

There has been substantial compliance with the Board's April 2014 remand instructions.  The Board instructed the RO to request any additional evidence and to provide the Veteran with a new examination.  The RO requested additional evidence in April 2014, and provided the VA examination in June 2014.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions as to the issue of service connection decided below, and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

For the foregoing reasons, the Board concludes that VA has made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim.  Consequently, no further assistance to the appellant with the development of evidence is required with respect to the hearing loss claim.

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing direct service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  However, this presumption is inapplicable in this case because the most probative evidence of record does not show that the Veteran manifested high frequency sensorineural hearing loss to a degree of 10 percent within one year from the date of termination of service.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Court has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between the current hearing loss and a disability or injury suffered while in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

The Veteran contends in his March 2013 notice of disagreement that he was exposed to loud noises in service from communication equipment and the 2 1/2 ton vehicles he used to transport that equipment.  In an October 2003 VA Form 9 submitted in conjunction with his previously-denied claim, the Veteran asserted that he "was having hearing problems [prior to separation from service, but] I did not think it was bad enough to have checked until after my separation."  At an August 2004 Travel Board hearing also conducted in conjunction with his previously-denied claim, the Veteran testified that during his service as a computer operator he was "confined in a small, secure box with loud humming from the electrical equipment and the air conditioner."  See August 2004 transcript, p. 3.  He also reported that he was exposed to aircraft and small arms noise.  Id.  The Veteran stated that he noticed some hearing loss during service, and that it has continued ever since.  Id., p. 4.

Additionally, the Veteran's fellow service member, M.U., wrote in February 2013 that he and the Veteran drove 2 1/2 ton and five ton military trucks and forklifts, and worked in "an old and loud mobile voice communications unit....[which] exposed him to a high pitched squealing sound from the electronics and fans running the system.  He also work[ed] in a Messaging Center van that had loud teletype units."

The Veteran's service treatment records do not include any diagnosis or findings of hearing loss.  In November 1985, a clinician found that the Veteran had the following audiometric test results:

Nov. 1985


HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
5
0
0
0
0

In August 1995, a VA examiner found that the Veteran had the following audiometric test results:



Aug. 1995


HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
0
LEFT
5
5
0
0
0

The Veteran had speech recognition scores, using the Maryland CNC Word List, of 96 percent in the right ear and 100 percent in the left ear.

In a February 2003 private audiogram, the Veteran had the following audiometric test results:

Feb. 2003


HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
NR
10
LEFT
15
15
15
NR
15

The Veteran had speech discriminations scores of 100 percent bilaterally.

In a February 2013 private audiogram from Dr. Amin Musani, the Veteran had the following audiometric test results:

Feb. 2013


HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
10
5
LEFT
15
20
15
25
15

Dr. Musani found that "Maryland CNC testing revealed scores of 76% at 55 dB HL, 96% at 65 dB HL and 80% at 75 dB HL at tracks 21, 22, and 23 respectively."  As it was unclear to the Board which of those speech recognition scores reflected the correct score for rating purposes, the Board remanded the claim in April 2014 for a new VA examination and opinion as to that question.

In June 2014, the VA examiner-an audiologist-found that the Veteran had the following audiometric test results:

June 2014


HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
15
LEFT
15
20
15
20
20

The Veteran had speech recognition scores, using the Maryland CNC Word List, of 96 percent bilaterally.  The VA examiner noted that the Veteran reported having been exposed to noise in the military from weapons, trucks, and electronics.

With respect to the question of which test result in Dr. Musani's February 2013 report correctly reflects the Veteran's speech recognition scores, the June 2014 VA examiner explained that "Based on the Veteran's pure-tone threshold data recorded on Dr. Musani's exam, 65 dBHL is an appropriate presentation level, as it is anywhere between 35-45 dBHL above the Veteran's hearing thresholds."  At the 65 dBHL level, the Veteran's speech recognition score was 96 percent bilaterally.

The audiological testing of record shows that the Veteran has no current hearing loss disability, and, as such, there can be no valid claim for service connection for hearing loss.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  Specifically, because the Veteran's auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is not 40 decibels or greater; his auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are not 26 decibels or greater; and his speech recognition scores using the Maryland CNC Test are not less than 94 percent, the Veteran's claimed bilateral hearing loss is not a disability for the purposes of applying the laws administered by VA.  38 C.F.R. § 3.385.  Therefore, service connection for hearing loss is not warranted.

The Board finds that the question of whether the Veteran has legally cognizable hearing loss which is etiologically related to service is complex in nature because it requires audiometric testing to ascertain whether the auditory thresholds for cognizable hearing loss are met.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  While the Veteran is competent to describe his difficulty hearing, the Board accords his assertion regarding the extent and etiology of such disorder no probative value as he is not competent to opine on such complex medical questions.

In light of the evidence of record, including the Veteran's audiometric test results, the Board finds that his claimed bilateral hearing loss is not linked to service.  While service connection is possible for hearing loss which first met VA's definition of disability after service, it is not warranted in this case because the most probative evidence of record shows that the Veteran does not have cognizable hearing loss.  Hensley, supra, at 159.  Accordingly, reasonable doubt does not apply, and the Veteran's appeal of the issue is denied.


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


